Citation Nr: 1105401	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  10-18 544	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1958 to 
December 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A notice of disagreement (NOD) with the July 2009 decision was 
received in August 2009.  The Veteran included his disagreement 
with a denial of service connection for a heart disability; 
however, by an October 2009 statement, he withdrew his NOD as to 
the heart claim.  Consequently, this issue will not be considered 
by the Board.

In April 2010, the Veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) (2010).  
However, before a hearing was scheduled, the Veteran withdrew his 
request in writing in a May 2010 letter to the RO.  Accordingly, 
the Board finds that the Veteran's request for hearing has been 
withdrawn and will proceed to adjudication of the claims.  38 
C.F.R. § 20.704(d) (2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

(The decision below addresses the Veteran's claim of service 
connection for arthritis.  The remaining issues on appeal are 
addressed in the remand that follows the decision.)


FINDING OF FACT

Arthritis is not shown to be related to military service or an 
event of service origin; no arthritis was manifested within a 
year of the Veteran's separation from active military service.


CONCLUSION OF LAW

The Veteran does not have arthritis that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claim 
decided herein has been accomplished.  

In this respect, through a February 2009 notice letter, the 
Veteran received notice of the information and evidence needed to 
substantiate the claim.  Thereafter, the Veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the Veteran 
has been afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the February 2009 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2009 notice 
letter.  The Board further notes that notice regarding an award 
of an effective date was provided to the Veteran via the February 
2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The Board thus does not now have such an issue before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  Nothing about the evidence or any 
response to the RO's notification suggests that this issue must 
be re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records have been 
associated with the claims file, as have records of post-service 
treatment the Veteran has received.  The Board notes further that 
the duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, injury 
or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that would 
support incurrence or aggravation; (3) an indication that the 
current disability may be related to the in-service event; and 
(4) insufficient evidence to decide the case.

In this case, the Board is aware that no VA examination was 
provided to the Veteran in conjunction with the claim decided 
herein but notes that the evidence of record does not call for 
one.  See 38 C.F.R. § 3.159(c)(4) (2010).  In this case, as 
discussed below, there is simply no medical evidence that any 
arthritis from which the Veteran currently suffers is related to 
service.  A medical examination would not likely aid in 
substantiating a claim when the record does not already contain 
information indicating a relationship between the Veteran's 
service and any current arthritis disorder.  As such, VA is not 
required to afford the Veteran an examination, and therefore VA 
has no duty to inform or assist that was unmet.  Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 
Vet. App. at 84-86 (with no indication that a disability or 
persistent or recurrent symptoms of a disability may be 
associated with the service or another service-connected 
disability, claim may be denied where claimant's submissions are 
insufficient to grant benefits or trigger duty to assist).  The 
Board has considered the Veteran's contentions in light of the 
requirements set forth in McLendon and concludes that the record 
is sufficient to decide the claim, and an examination is not 
necessary regarding the Veteran's claim of service connection for 
arthritis.  See 38 C.F.R. § 3.159(c)(4).  The Board thus 
concludes that the requirements of the duty to assist are 
satisfied.

In addition, records of private medical treatment have been 
obtained and associated with the Veteran's claims file.  The 
Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claim.  Otherwise, neither the Veteran 
nor his representative has identified, and the record does not 
indicate, existing records pertinent to the claim decided herein 
that need to be obtained.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and assist 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).

Relevant medical evidence of record consists of the Veteran's 
service treatment records, as well as records of private 
treatment the Veteran has received since service.  The Veteran 
has also submitted multiple written statements to VA.  Review of 
the Veteran's service treatment records reflects that he 
responded "Yes" during his December 1958 entrance report of 
medical history when asked if had experienced swollen or painful 
joints, bone or joint deformity, or lameness.  At that time, he 
was noted to have incurred a pre-service knee injury and to have 
sprained his left ankle, which was susceptible to turning.  
Report of a medical examination conducted at the time notes that 
the Veteran complained of low back pain, but that no physical 
findings were noted.  The examiner further noted the presence of 
Osgood-Schlatter's disease in the right tibial head but found the 
Veteran to have no symptomatology and no currently active 
disability.  No other disabilities were found.  The Veteran was 
seen in service in February 1960 for complaints of left wrist 
pain; no pathology was noted, and no diagnosis was made.  
Similarly, the Veteran complained of a right knee bruise with 
pain in April 1960; at that time, he was diagnosed with a mild 
contusion only.  In August 1960, he was treated for complaints of 
right hip pain and was noted to have a possible posttraumatic 
arthritis of the hip, although he was noted to have a full range 
of motion with no muscle spasm and no reported injury to the hip.  
Although a follow-up appointment was suggested, the Veteran did 
not seek any further treatment for the hip while on active duty.  
Radiological examination of the Veteran's left wrist, right knee, 
and left ankle was normal.  At his October 1960 separation report 
of medical history, the Veteran again responded "Yes" when 
asked if had experienced swollen or painful joints.  He was again 
noted at that time to have injured his knee and left ankle prior 
to service, although no current disability was noted at the time.  
At his separation report of medical examination, he was similarly 
noted to have asymptomatic Osgood-Schlatter's disease.  No 
further disabilities were found. 

Post-service evidence reflects that the Veteran has complained to 
private treatment providers on several occasions of experiencing 
pain in various joints, including his lumbar spine, right elbow, 
and right foot, and has been diagnosed with arthritis in the 
lumbar spine and right foot.  However, his treatment records are 
silent as to any complaints of continuous problems with these or 
any other joints from service to the present; nor has the Veteran 
claimed to have experienced a continuity of arthritis 
symptomatology.  To that end, the Board notes that in his 
November 2008 claim, the Veteran indicated only that he was 
seeking service connection for "arthritis," which he claimed to 
have experienced since 1964-about four years after his 
separation from active duty.  Further, although the Veteran has 
sought treatment for complaints of multiple health problems, he 
has not complained of problems in his right hip, knees, or left 
ankle at any time since his separation from active duty, and no 
diagnoses of any hip, knee, or ankle disability are present in 
his post-service records. 

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
of service connection for arthritis.  The Board notes in 
particular that the Veteran's in-service diagnosis of arthritis 
of the right hip was not confirmed in his service treatment 
records.  The Veteran did not receive any follow-up treatment for 
his right hip complaints and was otherwise found to be normal on 
radiological examination of his left wrist, right knee, and left 
ankle during service.  Further, the Veteran has not been seen for 
complaints of arthritis in his right hip, right knee, or left 
ankle at any time since service.  That any in-service injury 
resolved without residuals is supported by the fact that the 
Veteran has not sought treatment for arthritis or other problems 
in his right hip, left ankle, or right knee at any time since his 
separation from service.  Additionally, no confirmed diagnosis of 
arthritis in the right hip, or in any other joint, was shown 
within a year of the Veteran's separation from active military 
service.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, the Board finds persuasive the absence of medical 
evidence to support a finding of a nexus between the Veteran's 
service and his current claimed arthritis.  Moreover, the 
evidence does not suggest that the Veteran complained of or was 
treated for any problems with his low back, right elbow, or right 
foot while on active duty.  Likewise, post-service medical 
records do not contain any complaints or notes of treatment for 
problems with his right hip, right knee, or left ankle, or link 
any such disability to the Veteran's active service.  To that 
end, records from private treatment providers document several 
occasions on which the Veteran complained of pain in his low 
back, right elbow, and right foot; although diagnoses of 
arthritis in the lumbar spine and right foot were assigned, none 
of the Veteran's treatment providers have offered any opinion 
relating any such disability to military service.  Otherwise, 
these records discuss various medical conditions for which the 
Veteran has received treatment, but do not contain any discussion 
or diagnosis of arthritis in any of the joints in which the 
Veteran claimed to have difficulties during service.  In sum, 
there is neither confirmed medical evidence of the claimed 
disability during the Veteran's time on active duty nor any post-
service medical evidence linking the claimed disorder to that 
period.

The Board notes that the Veteran has stated in his November 2008 
claim to VA that he believes he has arthritis that is related to 
his time in service.  However, in his claim, as well as in 
subsequent statements to VA, the Veteran has neither specified 
the joints in which he claims to have arthritis nor contended 
that his claimed arthritis has continued from his time in service 
to the present.  In this regard, the Board notes that it does not 
question that the Veteran presently experiences arthritis in 
several joints, including his right foot and lower back.  
However, in order for the Veteran's claim to be granted, the 
record must contain persuasive evidence linking a present 
disorder to service.  Here, the medical evidence does not lead to 
a conclusion of service connection.  Relevant law and regulations 
do not provide for the grant of service connection in the absence 
of competent evidence linking the current disability to service.  
Thus, in light of the foregoing analysis and the underlying 
facts, the Veteran's service connection claim for arthritis must 
be denied.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
Veteran's service connection claim.  For all the foregoing 
reasons, the Veteran's claim of service connection for arthritis 
must be denied.  


ORDER

Entitlement to service connection for arthritis is denied.


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claims of service connection for hearing loss, tinnitus, and an 
eye disorder.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic 
diseases, including sensorineural hearing loss, may be presumed 
to have been incurred during service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).  Moreover, the absence of evidence of hearing loss in 
service is not a bar to service connection.  Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  The Court, in Hensley, indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between the 
appellant's in-service exposure to loud noise and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran has contended that he has hearing loss, tinnitus, and 
an eye disorder as a result of his time on active duty, and 
specifically that he first experienced these disabilities during 
service and has continued to experience them since that time.  
Specifically, the Veteran has stated in multiple submissions to 
VA that he was injured in service when a battery on which he was 
working exploded, causing damage to his eyes and ears.  He 
further contends that he has continued to experience problems 
with his eyes, as well as hearing loss and tinnitus, since the 
in-service incident.  His wife has also submitted a statement, 
dated in October 2009, in which she relates having first heard 
the Veteran complain about ringing in his ears while he was still 
on active duty.  

The Board acknowledges that the record indicates that the Veteran 
has received treatment for his hearing and eye disorders from 
private treatment providers and has provided contact information 
for both his treating ophthalmologist and treating 
otolaryngologist.  However, the Board notes that no such 
treatment records have been associated with the claims file; the 
Veteran did not submit these records, and the RO appears not to 
have sought to obtain consent from the Veteran to obtain any 
available records.  The Board notes that VA is required by the 
VCAA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim, to include relevant 
records from both Federal and private sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  
Therefore, as the identified medical records may have a bearing 
on the Veteran's claims, the AOJ must request consent from the 
Veteran to seek any available records from the Veteran's private 
otolaryngologist and ophthalmologist.  The AOJ must then attempt 
to obtain any examination or treatment records from the 
identified private care providers and associate them with the 
claims file.  

Regarding diagnosis of the Veteran's disabilities, the Board 
first acknowledges that review of the Veteran's service treatment 
records reflects that his hearing was found to be normal at both 
his entrance into and separation from service, based on whisper-
voice tests performed in December 1958 and October 1960.  He was 
not treated for or noted to complain of any problems with his 
hearing acuity at any time during service.  However, a November 
1960 treatment note indicates that the Veteran was seen for eye 
irritation following an incident in which he reported that a 
"piece of acid" fell into his eye while he was soldering.  His 
eye was irrigated, and no further complaints were noted, other 
than a slight burning.  He was noted to have a conjunctival 
infection at that time and was noted at his October 1960 pre-
separation medical examination to have a diagnosis of 
blepharitis.  

Post-service medical records reflect that the Veteran is 
currently diagnosed with bilateral hearing loss and tinnitus, as 
well as with multiple eye disorders, and has received ongoing 
treatment for the disabilities.  A letter from the Veteran's 
treating ophthalmologist dated in March 2009 reflects diagnoses 
of compound hyperopic astigmatism and presbyopia, cataracts, dry 
eye syndrome, and age-related macular degeneration.  Although the 
ophthalmologist referenced the Veteran's claimed in-service 
injury, she did not provide an opinion as to the existence of an 
etiological relationship between the injury and the Veteran's 
current diagnosed disabilities.  Similarly, the Veteran submitted 
a letter from his treating otolaryngologist dated in February 
2009, in which the doctor provided diagnoses of both hearing loss 
and tinnitus.  This diagnosis is confirmed in a May 2008 letter 
from the otolaryngologist to the Veteran's private treating 
physician, in which the physician assigned diagnoses of both 
hearing loss and tinnitus and indicated that the Veteran's 
tinnitus was "due to the hearing loss."  However, he did not 
offer an opinion as to an etiological relationship between these 
current problems and service.  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are 
applicable where evidence, regardless of its date, shows that a 
Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Service connection may be 
established on the basis of § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Regarding the Veteran's claim for service connection for 
bilateral hearing loss and tinnitus, the Board notes that the 
Veteran has contended on multiple occasions that he first 
experienced ringing in his ears and decreased hearing acuity 
while still in service that has continued to the present time.  
The Board notes that the Veteran is qualified, as a lay person, 
to report that he suffered pain or injury during service that has 
continued to the present.  See Savage, 10 Vet. App. at 495.  
However, he is not competent to provide a medical opinion as to 
the onset of any current disability.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA 
regulations, action should be undertaken by way of obtaining a 
medical opinion if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but:  1) contains competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
claimant suffered an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive period, 
which may be established by competent lay evidence; and 3) 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) 
(2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
third prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, is a low threshold.  The 
Board further notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge, such as in-service noise exposure and current 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he cannot testify, as he would be medically incompetent 
to do, about a diagnosis or the etiology of any current 
disability.  Id. 

Here, the Veteran has stated that he has experienced hearing loss 
and tinnitus since service.  Further, his private audiologist 
diagnosed him with bilateral hearing loss and tinnitus in May 
2008; in his letter, the audiologist opined that the Veteran's 
tinnitus was etiologically related to his bilateral hearing loss.  
However, the audiologist did not discuss specifically whether 
either disability was etiologically related to the Veteran's time 
on active duty.  See 38 C.F.R. § 4.2 (2010) (providing that where 
an examination report does not contain sufficient detail, it is 
inadequate for evaluation purposes); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical 
examination report must contain clear conclusions with supporting 
data and a reasoned medical explanation connecting the two); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the Board 
can consider and weigh against contrary opinions).  Thus, the 
Board finds that there is insufficient competent medical evidence 
on file to make a decision on this issue and must therefore 
remand to obtain an examination and medical nexus opinion 
regarding the etiology of the appellant's claimed hearing loss 
and tinnitus.  See McLendon, 20 Vet. App. 79.  Accordingly, 
remand is required.

Specifically, the agency of original jurisdiction (AOJ) must 
arrange for the appellant to undergo examination by a VA 
audiologist.  The examiner must include a well-reasoned medical 
opinion addressing the nature and etiology of any diagnosed 
hearing loss and tinnitus.  The examiner must further address 
whether it is at least as likely as not that either disability is 
related to the Veteran's time in service, to include specifically 
his claimed exposure to acoustic trauma when a battery exploded 
while he was working on it.  In opining as to whether any 
currently diagnosed hearing loss and tinnitus are related to the 
Veteran's service, the examiner must pay particular attention to 
his complaints of having first experienced hearing loss and 
tinnitus during service and his current diagnoses of both hearing 
loss and tinnitus, as well as his wife's statement that the 
Veteran first complained to her of ringing in the ears while he 
was still on active duty.  The examiner's opinion must be based 
upon consideration of the Veteran's documented medical history 
and assertions through review of the claims file and must include 
a clear and thorough explanation for all conclusions reached.  
38 U.S.C.A. § 5103A.

Turning to the Veteran's claim for service connection for an eye 
disorder, the Board notes that the Veteran has alleged that he 
first experienced problems with his eyes following an incident in 
which a battery exploded he was working on during service.  He 
has further stated that he has suffered with eye problems from 
that time to the present.  The Board notes that the Veteran is 
qualified, as a lay person, to report that he experienced an eye 
injury in service and that eye symptoms have continued to the 
present.  See Savage, 10 Vet. App. at 495.  However, he is not 
competent to provide a medical opinion as to the onset of any 
current disability.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Here, the Veteran has stated that he has had an eye disorder that 
has continued and worsened since his period of active duty.  As 
the Veteran is competent to testify to observable facts, such as 
an in-service incident involving an exploding battery, but is not 
competent to testify as to etiology of a current disability, the 
Board finds that there is insufficient competent medical evidence 
on file to make a decision on these issues and must therefore 
remand to obtain a medical examination and nexus opinion 
regarding the etiology of the Veteran's currently diagnosed eye 
disorder.  See McLendon, 20 Vet. App. 79.  

Thus, in light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to secure 
an examination to ascertain whether the Veteran in fact has an 
eye disorder that is related to service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991) (where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  Thus, on remand, the Veteran 
should be afforded a VA examination in order to obtain a current 
diagnosis based on both an examination and a thorough review of 
his claims file.  The Veteran must be provided a physical 
examination related to his currently diagnosed eye disorders.  
The examiner must include a well-reasoned medical opinion 
addressing the nature and etiology of the Veteran's diagnosed eye 
disabilities and the medical probabilities that any such 
disability is directly related to the Veteran's time in service.  
In so opining, the examiner must specifically discuss the 
Veteran's in-service complaints of problems with his eyes, as 
well as his diagnosis of blepharitis at his October 1960 
separation examination, in the context of any negative opinion.  
The examiner's opinions must be based upon consideration of the 
Veteran's documented medical history and assertions through 
review of the claims file.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran must be sent a letter 
requesting that he provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not currently 
of record.  The Veteran must also be 
invited to submit any pertinent evidence in 
his possession, and the agency of original 
jurisdiction (AOJ) must explain the type of 
evidence VA will attempt to obtain as well 
as the type of evidence that is his 
ultimate responsibility to submit.  

2.  The AOJ must obtain from the Veteran's 
private otolaryngologist and 
ophthalmologist, and any other provider 
identified by the Veteran, any available 
medical records pertaining to the 
Veteran's examination or treatment at any 
time since his separation from active 
duty.  The AOJ must request that a 
negative response be returned if no such 
records are available.  The AOJ must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2010) as regards 
requesting records.  All records and/or 
responses received must be associated with 
the claims file. 

3.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claims.  See 38 
C.F.R. § 3.655(b) (2010).  

Audiological examination-The examiner 
must review the Veteran's claims file and 
medical history, conduct an audiological 
examination of the Veteran, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that his currently 
diagnosed hearing loss and tinnitus are 
related to his period of military service, 
and particularly to his claimed in-service 
exposure to acoustic trauma.  The reviewer 
must specifically address the Veteran's 
statements relating his hearing loss and 
tinnitus to the in-service acoustic trauma, 
as well as his claims that he first 
experienced ringing in his ears and hearing 
loss during active duty.  The examiner must 
further discuss, in the context of any 
negative opinion, the statement made by the 
Veteran's wife indicating that she knew of 
the Veteran's complaints of tinnitus during 
service, as well as the May 2008 and 
February 2009 letters from the Veteran's 
private treating otolaryngologist.

Optometric examination-The VA examiner 
must review the Veteran's claims file and 
medical history, examine the Veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any of 
the Veteran's currently diagnosed eye 
disorders are related to service, and 
particularly to his claimed in-service eye 
injury.  The reviewer's attention is called 
to the Veteran's reported medical history, 
including in particular his in-service 
treatment for an eye injury and his October 
1960 diagnosis of blepharitis.  The 
examiner must further discuss, in the 
context of any negative opinion, the March 
2009 letter from the Veteran's private 
treating ophthalmologist.

The examiners must thoroughly review the 
Veteran's claims file, to include a copy of 
this remand, and indicate on the 
examination reports that such review was 
conducted.  Well-reasoned etiological 
opinions must be provided with a detailed 
explanation for all conclusions reached by 
the reviewers.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinions, and a complete rationale should 
be given for all opinions and conclusions 
expressed.  

4.  The adjudicator must ensure that all 
examination reports comply with this remand 
and the questions presented in the 
examination request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

5.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claims on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought is not granted, the 
Veteran must be furnished a supplemental 
statement of the case (SSOC) and afforded 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


